NO. 07-02-0508-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                    APRIL 6, 2005
                           ______________________________

                          COVENANT HOSPITAL PLAINVIEW
                        FKA METHODIST HOSPITAL PLAINVIEW,

                                                                       Appellant

                                             v.

                                      BRIAN CARTY,

                                                                       Appellee
                         _________________________________

               FROM THE 242nd DISTRICT COURT OF HALE COUNTY;

              NO. B31197-0011; HON. EDWARD B. NOBLES, PRESIDING
                       _______________________________

                                On Motion to Dismiss
                          _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       The appellant, Covenant Hospital Plainview, fka Methodist Hospital Plainview, has

moved the court, via letter sent by its counsel of record, to dismiss this appeal because the

debts of Brian Carty, appellee, were discharged in bankruptcy. Thus, the hospital allegedly

cannot further prosecute its claim against him. Without passing on the merits of the case,

we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)
and dismiss the appeal. Having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained, and our mandate will issue forthwith.



                                                 Brian Quinn
                                                   Justice




                                             2